UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2015 (Unaudited) Common Stocks98.7% Shares Value ($) Automobiles & Components1.0% BorgWarner 25,864 1,075,684 Delphi Automotive 32,477 2,469,551 Ford Motor 447,397 6,071,177 General Motors 164,316 4,932,766 Goodyear Tire & Rubber 31,946 936,976 Harley-Davidson 23,730 1,302,777 Johnson Controls 74,072 3,063,618 Banks6.0% Bank of America 1,193,170 18,589,589 BB&T 88,499 3,150,564 Citigroup 343,585 17,045,252 Comerica 20,599 846,619 Fifth Third Bancorp 91,850 1,736,884 Hudson City Bancorp 53,554 544,644 Huntington Bancshares 90,312 957,307 JPMorgan Chase & Co. 423,090 25,795,797 KeyCorp 95,128 1,237,615 M&T Bank 14,966 1,825,104 People's United Financial 35,987 566,076 PNC Financial Services Group 59,269 5,286,795 Regions Financial 155,591 1,401,875 SunTrust Banks 58,981 2,255,433 U.S. Bancorp 189,225 7,760,117 Wells Fargo & Co. 533,707 27,405,854 Zions Bancorporation 21,376 588,695 Capital Goods7.1% 3M 71,321 10,111,178 Allegion 10,586 610,389 AMETEK 27,883 1,458,839 Boeing 73,290 9,597,325 Caterpillar 69,238 a 4,525,396 Cummins 19,353 a 2,101,349 Danaher 67,913 5,786,867 Deere & Co. 35,637 a 2,637,138 Dover 18,648 1,066,293 Eaton 53,250 2,731,725 Emerson Electric 76,186 3,365,136 Fastenal 31,763 a 1,162,843 Flowserve 16,046 660,132 Fluor 17,060 722,491 General Dynamics 34,653 4,780,381 General Electric 1,152,316 29,061,410 Honeywell International 88,611 8,390,576 Illinois Tool Works 37,642 3,098,313 Ingersoll-Rand 29,715 1,508,631 Jacobs Engineering Group 14,962 b 560,028 Joy Global 11,046 a 164,917 L-3 Communications Holdings 9,648 1,008,409 Lockheed Martin 30,717 6,367,941 Masco 38,994 981,869 Northrop Grumman 21,412 3,553,321 PACCAR 39,809 2,076,836 Parker Hannifin 15,813 1,538,605 Pentair 20,450 1,043,768 Precision Castparts 15,762 3,620,689 Quanta Services 24,581 a,b 595,106 Raytheon 35,200 3,845,952 Rockwell Automation 15,145 1,536,763 Rockwell Collins 15,332 1,254,771 Roper Technologies 11,636 1,823,361 Snap-on 6,446 972,959 Stanley Black & Decker 17,590 1,705,878 Textron 31,959 1,202,937 United Rentals 10,772 b 646,859 United Technologies 94,519 8,411,246 W.W. Grainger 6,759 1,453,253 Xylem 21,717 713,403 Commercial & Professional Services.7% ADT 20,398 a 609,900 Cintas 10,784 924,728 Dun & Bradstreet 3,879 407,295 Equifax 13,808 1,341,861 Nielsen Holdings 42,172 1,875,389 Pitney Bowes 22,770 451,985 Republic Services 28,367 1,168,720 Robert Half International 14,809 757,628 Stericycle 9,422 b 1,312,579 Tyco International 46,954 1,571,081 Waste Management 48,458 2,413,693 Consumer Durables & Apparel1.5% Coach 32,286 934,034 D.R. Horton 38,365 1,126,396 Fossil Group 5,477 a,b 306,055 Garmin 14,074 504,975 Hanesbrands 46,150 1,335,581 Harman International Industries 7,813 749,970 Hasbro 12,467 899,369 Leggett & Platt 16,111 664,579 Lennar, Cl. A 19,364 931,989 Mattel 40,124 845,011 Michael Kors Holdings 22,330 b 943,219 Mohawk Industries 7,154 b 1,300,526 Newell Rubbermaid 31,745 1,260,594 NIKE, Cl. B 77,425 9,520,952 PulteGroup 38,595 728,288 PVH 9,208 938,664 Ralph Lauren 7,083 836,927 Under Armour, Cl. A 20,503 b 1,984,280 VF 39,349 2,683,995 Whirlpool 8,885 1,308,405 Consumer Services1.9% Carnival 51,361 2,552,642 Chipotle Mexican Grill 3,511 b 2,528,798 Darden Restaurants 13,043 893,967 H&R Block 30,938 1,119,956 Marriott International, Cl. A 22,785 1,553,937 McDonald's 107,542 10,596,113 Royal Caribbean Cruises 19,334 1,722,466 Starbucks 169,737 9,647,851 Starwood Hotels & Resorts Worldwide 19,883 c 1,321,822 Wyndham Worldwide 13,500 970,650 Wynn Resorts 9,218 a 489,660 Yum! Brands 48,869 3,907,077 Diversified Financials4.9% Affiliated Managers Group 6,403 b 1,094,849 American Express 97,199 7,205,362 Ameriprise Financial 20,356 2,221,450 Bank of New York Mellon 126,737 4,961,754 Berkshire Hathaway, Cl. B 213,709 b 27,867,654 BlackRock 14,617 4,348,119 Capital One Financial 62,305 4,518,359 Charles Schwab 136,540 3,899,582 CME Group 38,495 3,570,026 Discover Financial Services 50,304 2,615,305 E*TRADE Financial 33,219 b 874,656 Franklin Resources 44,589 1,661,386 Goldman Sachs Group 45,876 7,971,414 Intercontinental Exchange 12,836 3,016,332 Invesco 48,435 1,512,625 Legg Mason 11,458 476,767 Leucadia National 37,644 762,667 McGraw-Hill Financial 31,287 2,706,326 Moody's 19,904 1,954,573 Morgan Stanley 174,346 5,491,899 NASDAQ 13,483 719,048 Navient 46,411 521,660 Northern Trust 24,739 1,686,210 State Street 46,454 3,122,173 T. Rowe Price Group 30,161 2,096,190 Energy6.8% Anadarko Petroleum 57,658 3,481,967 Apache 42,821 1,676,870 Baker Hughes 50,024 2,603,249 Cabot Oil & Gas 46,313 1,012,402 Cameron International 21,954 b 1,346,219 Chesapeake Energy 58,371 a 427,859 Chevron 214,175 16,894,124 Cimarex Energy 10,630 1,089,362 Columbia Pipeline Group 35,222 644,210 ConocoPhillips 139,437 6,687,399 CONSOL Energy 26,877 a 263,395 Devon Energy 43,899 1,628,214 Diamond Offshore Drilling 8,510 147,223 Ensco, Cl. A 26,495 373,050 EOG Resources 62,452 4,546,506 EQT 17,150 1,110,806 Exxon Mobil 476,186 35,404,429 FMC Technologies 26,933 b 834,923 Halliburton 96,616 3,415,376 Helmerich & Payne 12,113 a 572,460 Hess 28,143 1,408,839 Kinder Morgan 204,999 5,674,372 Marathon Oil 76,211 1,173,649 Marathon Petroleum 61,455 2,847,210 Murphy Oil 18,555 449,031 National Oilwell Varco 44,242 1,665,711 Newfield Exploration 18,007 b 592,430 Noble Energy 48,441 1,461,949 Occidental Petroleum 87,152 5,765,105 ONEOK 24,138 777,244 Phillips 66 54,797 4,210,601 Pioneer Natural Resources 16,885 2,053,891 Range Resources 19,536 a 627,496 Schlumberger 144,555 9,969,958 Southwestern Energy 43,673 b 554,210 Spectra Energy 75,417 1,981,205 Tesoro 13,979 1,359,318 Transocean 38,519 a 497,665 Valero Energy 56,766 3,411,637 Williams 76,471 2,817,956 Food & Staples Retailing2.4% Costco Wholesale 49,772 7,195,538 CVS Health 127,234 12,275,536 Kroger 110,747 3,994,644 Sysco 63,232 2,464,151 Wal-Mart Stores 179,027 11,608,111 Walgreens Boots Alliance 99,718 8,286,566 Whole Foods Market 40,722 1,288,851 Food, Beverage & Tobacco5.5% Altria Group 223,114 12,137,402 Archer-Daniels-Midland 69,544 2,882,599 Brown-Forman, Cl. B 12,220 1,184,118 Campbell Soup 20,302 1,028,905 Coca-Cola 445,664 17,880,040 Coca-Cola Enterprises 24,965 1,207,058 ConAgra Foods 49,554 2,007,433 Constellation Brands, Cl. A 19,617 2,456,245 Dr. Pepper Snapple Group 21,743 1,718,784 General Mills 68,908 3,867,806 Hershey 17,230 1,583,092 Hormel Foods 15,924 1,008,148 J.M. Smucker 11,730 1,338,276 Kellogg 29,447 1,959,698 Keurig Green Mountain 14,151 a 737,833 Kraft Heinz 67,903 4,792,594 McCormick & Co. 13,266 1,090,200 Mead Johnson Nutrition 23,273 1,638,419 Molson Coors Brewing, Cl. B 18,306 1,519,764 Mondelez International, Cl. A 185,381 7,761,902 Monster Beverage 17,343 b 2,343,733 PepsiCo 168,089 15,850,793 Philip Morris International 176,419 13,995,319 Reynolds American 92,909 4,113,081 Tyson Foods, Cl. A 33,903 1,461,219 Health Care Equipment & Services4.9% Abbott Laboratories 169,681 6,824,570 Aetna 40,148 4,392,593 AmerisourceBergen 23,479 2,230,270 Anthem 29,868 4,181,520 Baxter International 62,312 2,046,949 Becton Dickinson & Co. 23,660 3,138,736 Boston Scientific 149,389 b 2,451,473 C.R. Bard 8,455 1,575,251 Cardinal Health 37,465 2,878,061 Cerner 35,160 b 2,108,194 Cigna 29,120 3,931,782 DaVita HealthCare Partners 19,323 b 1,397,633 DENTSPLY International 15,552 786,465 Edwards Lifesciences 12,015 b 1,708,173 Express Scripts Holding 76,986 b 6,232,787 HCA Holdings 36,441 b 2,819,076 Henry Schein 9,484 b 1,258,716 Humana 16,965 3,036,735 Intuitive Surgical 4,173 b 1,917,827 Laboratory Corporation of America Holdings 11,446 b 1,241,548 McKesson 26,517 4,906,441 Medtronic 161,480 10,809,471 Patterson 9,314 402,831 Quest Diagnostics 16,325 1,003,498 St. Jude Medical 31,795 2,005,947 Stryker 36,061 3,393,340 Tenet Healthcare 10,967 b 404,902 UnitedHealth Group 108,825 12,624,788 Universal Health Services, Cl. B 10,362 1,293,281 Varian Medical Systems 11,718 a,b 864,554 Zimmer Biomet Holdings 19,489 1,830,602 Household & Personal Products1.9% Clorox 14,869 1,717,816 Colgate-Palmolive 102,615 6,511,948 Estee Lauder, Cl. A 25,196 2,032,813 Kimberly-Clark 41,569 4,532,684 Procter & Gamble 308,925 22,224,065 Insurance2.7% ACE 36,800 3,805,120 Aflac 49,398 2,871,506 Allstate 45,724 2,662,966 American International Group 147,772 8,396,405 Aon 31,525 2,793,430 Assurant 8,010 632,870 Chubb 25,924 3,179,579 Cincinnati Financial 17,282 929,772 Genworth Financial, Cl. A 57,379 b 265,091 Hartford Financial Services Group 48,774 2,232,874 Lincoln National 29,369 1,393,853 Loews 33,515 1,211,232 Marsh & McLennan 61,696 3,221,765 MetLife 127,281 6,001,299 Principal Financial Group 30,769 1,456,604 Progressive 66,745 2,045,067 Prudential Financial 51,214 3,903,019 Torchmark 14,075 793,830 Travelers 35,535 3,536,799 Unum Group 28,026 899,074 XL Group 34,603 1,256,781 Materials2.8% Air Products & Chemicals 21,700 2,768,486 Airgas 8,034 717,677 Alcoa 149,219 1,441,456 Avery Dennison 9,843 556,819 Ball 15,272 949,918 CF Industries Holdings 27,715 1,244,403 Dow Chemical 132,003 5,596,927 E.I. du Pont de Nemours & Co. 102,439 4,937,560 Eastman Chemical 16,508 1,068,398 Ecolab 30,331 3,327,917 FMC 15,196 515,296 Freeport-McMoRan 116,838 1,132,160 International Flavors & Fragrances 9,135 943,280 International Paper 47,984 1,813,315 LyondellBasell Industries, Cl. A 42,583 3,549,719 Martin Marietta Materials 7,638 1,160,594 Monsanto 53,424 4,559,204 Mosaic 38,426 1,195,433 Newmont Mining 60,050 965,004 Nucor 36,646 1,376,057 Owens-Illinois 18,700 b 387,464 PPG Industries 30,891 2,708,832 Praxair 32,558 3,316,358 Sealed Air 24,541 1,150,482 Sherwin-Williams 9,315 2,075,196 Sigma-Aldrich 13,444 1,867,640 Vulcan Materials 15,265 1,361,638 WestRock 29,966 1,541,426 Media3.2% Cablevision Systems, Cl. A 25,862 839,739 CBS, Cl. B 51,494 2,054,611 Comcast, Cl. A 241,378 13,729,581 Comcast, Special Cl. A 42,025 a 2,405,511 Discovery Communications, Cl. A 17,330 a,b 451,100 Discovery Communications, Cl. C 31,593 b 767,394 Interpublic Group of Companies 47,279 904,447 News Corp., Cl. A 43,737 551,961 News Corp., Cl. B 12,058 154,584 Omnicom Group 27,882 1,837,424 Scripps Networks Interactive, Cl. A 11,252 553,486 TEGNA 25,422 569,199 Time Warner 93,123 6,402,206 Time Warner Cable 32,178 5,771,768 Twenty-First Century Fox, Cl. A 139,356 3,759,825 Twenty-First Century Fox, Cl. B 49,216 1,332,277 Viacom, Cl. B 40,744 1,758,104 Walt Disney 177,352 18,125,374 Pharmaceuticals, Biotech & Life Sciences9.5% AbbVie 189,062 10,286,863 Agilent Technologies 38,392 1,317,997 Alexion Pharmaceuticals 25,634 b 4,008,901 Allergan 44,684 b 12,145,558 Amgen 86,584 11,976,299 Baxalta 62,312 1,963,451 Biogen 26,768 b 7,811,170 Bristol-Myers Squibb 189,820 11,237,344 Celgene 90,382 b 9,776,621 Eli Lilly & Co. 110,656 9,260,801 Endo International 22,950 b 1,589,976 Gilead Sciences 167,461 16,442,996 Johnson & Johnson 315,564 29,457,899 Mallinckrodt 13,102 b 837,742 Merck & Co. 321,937 15,900,468 Mylan 46,836 b 1,885,617 PerkinElmer 12,525 575,649 Perrigo Company 16,627 2,614,928 Pfizer 703,889 22,109,153 Regeneron Pharmaceuticals 8,820 b 4,102,535 Thermo Fisher Scientific 45,471 5,560,194 Vertex Pharmaceuticals 27,575 b 2,871,661 Waters 9,287 b 1,097,816 Zoetis 52,505 2,162,156 Real Estate2.7% American Tower 48,206 c 4,241,164 Apartment Investment & Management, Cl. A 17,704 c 655,402 AvalonBay Communities 15,186 c 2,654,817 Boston Properties 17,426 c 2,063,238 CBRE Group, Cl. A 31,844 b 1,019,008 Crown Castle International 38,455 c 3,032,946 Equinix 6,499 1,776,827 Equity Residential 41,873 c 3,145,500 Essex Property Trust 7,449 c 1,664,256 General Growth Properties 66,834 c 1,735,679 HCP 52,317 a,c 1,948,808 Host Hotels & Resorts 86,035 c 1,360,213 Iron Mountain 21,589 c 669,691 Kimco Realty 48,688 c 1,189,448 Macerich 15,934 c 1,224,050 Plum Creek Timber 20,051 c 792,215 Prologis 57,819 c 2,249,159 Public Storage 16,772 c 3,549,458 Realty Income 25,900 a,c 1,227,401 Simon Property Group 35,570 c 6,534,920 SL Green Realty 11,356 c 1,228,265 Ventas 37,280 c 2,089,917 Vornado Realty Trust 20,276 c 1,833,356 Welltower 39,961 2,706,159 Weyerhaeuser 59,327 c 1,622,000 Retailing5.3% Advance Auto Parts 8,339 1,580,491 Amazon.com 43,769 b 22,404,913 AutoNation 7,677 b 446,648 AutoZone 3,611 b 2,613,750 Bed Bath & Beyond 19,582 a,b 1,116,566 Best Buy 33,911 1,258,776 CarMax 24,353 b 1,444,620 Dollar General 34,074 2,468,321 Dollar Tree 26,002 b 1,733,293 Expedia 11,704 1,377,327 GameStop, Cl. A 13,468 a 555,016 Gap 27,197 775,115 Genuine Parts 17,607 1,459,444 Home Depot 146,597 16,930,488 Kohl's 22,766 1,054,293 L Brands 29,291 2,639,998 Lowe's 106,367 7,330,814 Macy's 37,806 1,940,204 Netflix 47,870 b 4,943,056 Nordstrom 16,098 1,154,388 O'Reilly Automotive 11,506 b 2,876,500 Priceline Group 5,790 b 7,161,419 Ross Stores 46,842 2,270,432 Signet Jewelers 9,133 1,243,275 Staples 70,943 832,161 Target 72,521 5,704,502 The TJX Companies 77,098 5,506,339 Tiffany & Co. 13,113 1,012,586 Tractor Supply 15,304 1,290,433 TripAdvisor 12,531 b 789,704 Urban Outfitters 10,670 b 313,485 Semiconductors & Semiconductor Equipment2.4% Altera 33,810 1,693,205 Analog Devices 36,000 2,030,760 Applied Materials 137,138 2,014,557 Avago Technologies 29,477 3,684,920 Broadcom, Cl. A 62,590 3,219,004 First Solar 8,210 b 350,978 Intel 540,258 16,283,376 KLA-Tencor 17,972 898,600 Lam Research 17,927 1,171,171 Linear Technology 27,188 1,097,036 Microchip Technology 22,945 a 988,700 Micron Technology 124,026 b 1,857,909 NVIDIA 59,830 1,474,810 Qorvo 16,881 b 760,489 Skyworks Solutions 21,881 1,842,599 Texas Instruments 117,195 5,803,496 Xilinx 29,317 1,243,041 Software & Services11.4% Accenture, Cl. A 71,792 7,054,282 Activision Blizzard 57,068 1,762,831 Adobe Systems 56,747 b 4,665,738 Akamai Technologies 20,461 b 1,413,037 Alliance Data Systems 7,100 b 1,838,758 Autodesk 26,509 b 1,170,107 Automatic Data Processing 53,637 4,310,269 CA 37,391 1,020,774 Citrix Systems 17,872 b 1,238,172 Cognizant Technology Solutions, Cl. A 69,292 b 4,338,372 Computer Sciences 15,665 961,518 eBay 125,460 b 3,066,242 Electronic Arts 35,159 b 2,382,022 Facebook, Cl. A 257,566 b 23,155,183 Fidelity National Information Services 32,091 2,152,664 Fiserv 26,792 b 2,320,455 Google, Cl. A 33,078 b 21,116,003 Google, Cl. C 33,736 b 20,525,657 International Business Machines 102,888 14,915,673 Intuit 31,138 2,763,498 MasterCard, Cl. A 113,843 10,259,531 Microsoft 913,074 40,412,655 Oracle 371,038 13,401,893 Paychex 36,920 1,758,500 PayPal Holdings 125,460 b 3,894,278 Red Hat 20,631 b 1,482,956 salesforce.com 70,785 b 4,914,603 Symantec 79,203 1,542,082 Teradata 16,962 b 491,220 Total System Services 19,374 880,161 VeriSign 12,151 a,b 857,375 Visa, Cl. A 222,676 15,511,610 Western Union 58,351 1,071,324 Xerox 120,952 1,176,863 Yahoo! 98,164 b 2,837,921 Technology Hardware & Equipment6.4% Amphenol, Cl. A 34,955 1,781,307 Apple 651,023 71,807,837 Cisco Systems 578,876 15,195,495 Corning 140,056 2,397,759 EMC 221,392 5,348,831 F5 Networks 8,030 b 929,874 FLIR Systems 15,671 438,631 Harris 13,952 1,020,589 Hewlett-Packard 207,102 5,303,882 Juniper Networks 40,045 1,029,557 Motorola Solutions 18,129 1,239,661 NetApp 35,140 1,040,144 QUALCOMM 179,465 9,642,654 SanDisk 23,362 1,269,257 Seagate Technology 34,521 a 1,546,541 TE Connectivity 46,100 2,760,929 Western Digital 26,264 2,086,412 Telecommunication Services2.4% AT&T 702,031 22,872,170 CenturyLink 63,512 1,595,421 Frontier Communications 130,416 619,476 Level 3 Communications 32,189 b 1,406,337 Verizon Communications 464,824 20,224,492 Transportation2.2% American Airlines Group 76,766 2,980,824 C.H. Robinson Worldwide 16,614 1,126,097 CSX 113,645 3,057,050 Delta Air Lines 90,845 4,076,215 Expeditors International of Washington 22,623 1,064,412 FedEx 30,114 4,335,814 J.B. Hunt Transport Services 10,485 748,629 Kansas City Southern 12,642 1,148,905 Norfolk Southern 34,629 2,645,656 Ryder System 5,791 428,766 Southwest Airlines 75,303 2,864,526 Union Pacific 99,069 8,758,690 United Continential Holdings 43,507 b 2,308,046 United Parcel Service, Cl. B 79,699 7,865,494 Utilities3.1% AES 73,476 719,330 AGL Resources 13,717 837,286 Ameren 28,200 1,192,014 American Electric Power 55,081 3,131,906 CenterPoint Energy 51,085 921,573 CMS Energy 31,169 1,100,889 Consolidated Edison 33,711 2,253,580 Dominion Resources 66,729 4,696,387 DTE Energy 20,625 1,657,631 Duke Energy 78,844 5,672,037 Edison International 37,473 2,363,422 Entergy 21,033 1,369,248 Eversource Energy 35,807 1,812,550 Exelon 96,787 2,874,574 FirstEnergy 47,668 1,492,485 NextEra Energy 52,487 5,120,107 NiSource 35,222 653,368 NRG Energy 38,491 571,591 Pepco Holdings 30,441 737,281 PG&E 54,601 2,882,933 Pinnacle West Capital 12,878 825,995 PPL 76,949 2,530,853 Public Service Enterprise Group 58,233 2,455,103 SCANA 15,703 883,451 Sempra Energy 26,865 2,598,383 Southern 102,682 4,589,885 TECO Energy 26,102 685,439 WEC Energy Group 37,067 1,935,639 Xcel Energy 57,487 2,035,615 Total Common Stocks (cost $920,702,534) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 12/10/15 (cost $1,519,855) 1,520,000 d Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,742,051) 23,742,051 e Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,901,924) 2,901,924 e Total Investments (cost $948,866,364) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $25,360,226 and the value of the collateral held by the fund was $25,495,465, consisting of cash collateral of $2,901,924 and U.S. Government & Agency securities valued at $22,593,541. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $1,010,042,548 of which $1,060,596,596 related to appreciated investment securities and $50,554,048 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.4 Pharmaceuticals, Biotech & Life Sciences 9.5 Capital Goods 7.1 Energy 6.8 Technology Hardware & Equipment 6.4 Banks 6.0 Food, Beverage & Tobacco 5.5 Retailing 5.3 Diversified Financials 4.9 Health Care Equipment & Services 4.9 Media 3.2 Utilities 3.1 Materials 2.8 Insurance 2.7 Real Estate 2.7 Food & Staples Retailing 2.4 Semiconductors & Semiconductor Equipment 2.4 Telecommunication Services 2.4 Transportation 2.2 Consumer Services 1.9 Household & Personal Products 1.9 Consumer Durables & Apparel 1.5 Short-Term/Money Market Investments 1.4 Automobiles & Components 1.0 Commercial & Professional Services .7 STATEMENT OF FINANCIAL FUTURES September 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2015($) Financial Futures Long Standard & Poor's 500 E-mini 288 27,485,280 December 2015 ) The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,924,500,347 - - Equity Securities - Foreign Common Stocks+ 6,244,464 - - Mutual Funds 26,643,975 - - U.S. Treasury - 1,520,126 - Liabilities ($) Other Financial Instruments: Financial Futures++ (473,264) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end September 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J.
